                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

          Plaintiff,

v.                                       Case No. 15-CR-244

VYACHESLAV TELYATITSKIY
aka SLAVA TELYATITSKIY,

          Defendant.


                       MOTION TO PERMIT TRAVEL


     COMES NOW the above named defendant, through Attorney          Robert

LeBell, and hereby moves the Court to modify the defendant’s bond

conditions to travel to Genoa, Wisconsin on June 7th, and to return

on June 8th. The defendant will be on a family outing. He will leave

at approximately 4am and will return at approximately 9pm. He will

be traveling by car.

     Dated at Milwaukee, Wisconsin, this 6th day of June, 2019.

                            Respectfully submitted,

                            /s/ Robert G. LeBell

                            Robert G. LeBell, 01015710
                            LeBELL, DOBROSKI, & MORGAN, LLP
                            1223 N. Prospect Avenue
                            Milwaukee, WI 53202
                            Telephone: (414) 276-1233
                            Facsimile: (414) 239-8565
                            dorbell@ldm-law.com




                                   -1-



     Case 2:15-cr-00244-JPS-DEJ Filed 06/06/19 Page 1 of 1 Document 38
